UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2380


KELLY DESMOND,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL; SOCIAL SECURITY ADMINISTRATION,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:19-cv-00201-DJN)


Submitted: May 24, 2021                                           Decided: May 27, 2021


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Robert W. Gillikin, II, RUTTER MILLS, LLP, Norfolk, Virginia, for Appellant. G.
Zachary Terwilliger, United States Attorney, Alexandria, Virginia, Jonathan T. Lucier,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelly Desmond appeals the district court’s order upholding the Administrative Law

Judge’s (ALJ) denial of Desmond’s application for disability insurance benefits. Desmond

argued, inter alia, that she was entitled to a hearing before a new ALJ because the ALJ

who heard her case was not constitutionally appointed. On appeal, she argues that the

district court erred in finding that she had waived her Appointments Clause challenge by

failing to raise the argument before the ALJ and that the ALJ’s decision was not supported

by substantial evidence. The Commissioner moves to vacate the district court’s order and

remand the case for further consideration in light of Carr v. Saul, 141 S. Ct. 1352, 1362

(2021), and Desmond consents to the motion. Upon review, we grant the motion, vacate

the district court’s order, and remand the case for further proceedings consistent with the

Supreme Court’s decision in Carr. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            2